UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1925



RONY ALBERT, a/k/a Ronny Albert,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-426-964)


Submitted:   March 21, 2008                 Decided:   April 10, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Z. Su, LAW OFFICES OF DAVID Z. SU, Monterey Park, California,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Carl H. McIntyre, Jr., Assistant Director, Francis W.
Fraser, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rony Albert, a native and citizen of Indonesia, petitions

for   review    of   an   order    of     the   Board    of   Immigration    Appeals

(“Board”)      dismissing   his     appeal      from    the   immigration    judge’s

decision, which denied his requests for asylum, withholding of

removal, and protection under the Convention Against Torture.*

            In his petition for review, Albert argues that the Board

and   immigration     judge       erred    in    concluding     that   his    asylum

application was time-barred.            Under 8 U.S.C. § 1158(a)(3) (2000),

“[n]o court shall have jurisdiction to review any determination of

the Attorney General under paragraph (2),” which includes both the

Attorney General’s decisions whether an alien has complied with the

one-year time limit and whether there are changed or extraordinary

circumstances excusing the untimeliness.                  Courts of appeal have

uniformly held this jurisdiction-stripping provision precludes

judicial review not only of all such determinations, but also of

the merits of the underlying asylum claim.                See Chen v. U.S. Dep’t

of Justice, 434 F.3d 144, 151 (2d Cir. 2006) (collecting cases).

Given this jurisdictional bar, we cannot review Albert’s challenge

to the finding that his asylum application was untimely.




      *
      In his brief before this court, Albert has failed to raise
any challenges to the denial of his request for protection under
the Convention Against Torture.    We therefore find that he has
waived appellate review of this claim. See Ngarurih v. Ashcroft,
371 F.3d 182, 189 n.7 (4th Cir. 2004).

                                        - 2 -
              Albert also contends the Board and the immigration judge

erred in denying his request for withholding of removal.                    “To

qualify for withholding of removal, a petitioner must show that he

faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”      Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)); see 8

C.F.R. § 1208.16(b) (2007).       Based on our review of the record, we

find   that    Albert   failed   to   make    the   requisite    showing.    We

therefore uphold the denial of his request for withholding of

removal.

              Accordingly, we deny Albert’s petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                PETITION DENIED




                                      - 3 -